1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11
12   IAN MICHAEL SMITH; EILEEN A.                        Case No. EDCV 18-1411 JGB
                                                                   (SHKx)
     SMITH,
13
14                                        Plaintiffs,
                                                               JUDGMENT
15                v.
16   DITECH FINANCIAL LLC; SELECT
17   PORTFOLIO SERVICING, INC.; THE
     BANK OF NEW YORK MELLON f/k/a
18   THE BANK OF NEW YORK AS TRUSTEE
19   FOR THE CERTIFICATEHOLDERS OF
     CWABS INC. ASSET BACKED
20
     CERTIFICATES, SERIES 2007-2,
21
                                       Defendants.
22
23
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24
25         Pursuant to the Order filed concurrent herewith,
26         IT IS HEREBY ADJUDGED that Plaintiffs’ First Amended Complaint is
27   dismissed as to Defendant Ditech Financial LLC without leave to amend. This
28
     ///
 1   action is dismissed with prejudice as to Defendant Ditech Financial LLC.
 2
 3
 4    Dated: November 5, 2018
 5
                                             THE H HONORABLE
                                                    ONORABLE JESUS JESUS G.
                                                                          G. BERNAL
 6
                                             United
                                                 ed States
                                             Unite  States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
